Citation Nr: 1505819	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease, lumbar spine. 

2. Entitlement to service connection for right shoulder disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to October 1987 and from November 1993 to August 1998. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In December 2013, the Board remanded the issues above and the case has been properly returned for review.  

The issue of entitlement to service connection for right shoulder disability is addressed in the REMAND portion of the decision below and is remanded to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence does not show forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-connected chronic lumbar sprain with spondylosis and degenerative disk disease have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2014).  

In the present case, VA issued a VCAA notice letter to the Veteran in January 2010, prior to the initial adjudication of his claim.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (finding that in a claim for increase, VA must issue a generic notice that informs a Veteran of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA medical records, VA examination reports, and the Veteran's lay statements.

As noted, In December 2013, the Board remanded the issues above to obtain the Veteran's service treatment records from November 1983 to October 1987 and for additional examinations of the Veteran's thoracolumbar spine and right shoulder.  
The Veteran was to be scheduled for a VA examination to determine the extent of his low back disability.   The claim was then to be readjudicated.
Following the Board's remand, the AOJ obtained the service treatment records from the period November 1983 to October 1987 and an additional VA examination dated April 2014 was associated with the claims file.  Finally, the Veteran's claim was readjudicated in the April 2014 Supplemental Statement of the Case.

Based on the above, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). 

Further, April 2014 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the April 2014 examination of the Veteran's thoracolumbar spine is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2014).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Law and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2014).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," may constitute functional loss).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

The Veteran's lumbar spine disability is currently rated as 10 percent disabling under the General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5242 (degenerative arthritis of the spine).  The Board observes that all spine disabilities, except intervertebral disc syndrome, are rated using the same criteria.

The rating criteria of the General Rating Formula for Diseases and Injuries of the Spine provide for all evaluation levels that consideration be made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine and a 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

The criteria for a 40 percent rating are: unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

There are several notes set out after the diagnostic criteria, which provide the following: According to Note (1), associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code.  Note (2) provides that, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Note (3) provides that, in exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  According to Note (4), each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months, while a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent rating is applicable for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Note (1) following Diagnostic Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Lumbar Spine Disability

The most recent VA examination dated April 2014 shows that the Veteran does not have Intervertebral Disc Syndrome.  Further, a VA examination dated December 2010 did not reflect evidence of Intervertebral Disc Syndrome.  Finally, the Veteran has not been prescribed bedrest for incapacitating episodes due to his thoracolumbar spine disability.  Accordingly, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide for a higher rating.

With respect to the rating criteria of the General Rating Formula for Diseases and Injuries of the Spine, the record reflects that the Veteran has demonstrated at least 90 degrees of forward flexion throughout the appeal period.  Also, the Veteran demonstrated 220 degrees of combined range of motion at the December 2010 VA examination and 225 degrees of combined range of motion at the December 2010 VA examination.  See the December 2010 and April 2014 VA examination reports.  

Phrased differently, at no time during the appeal period has forward flexion of the Veteran's thoracolumbar spine met or approximated greater than 30 degrees but not greater than 60 degrees.  Additionally, at no time during the appeal period has the Veteran's combined range of motion of the thoracolumbar spine been less than 220 degrees.

While cognizant that the Veteran has degenerative disc disease, the Veteran has not exhibited ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Because the Veteran is able to move his spine, by definition, it is not immobile.  Therefore, ankylosis is not shown or approximated. 

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holdings in DeLuca and Mitchell, during the December 2010 VA examination, the Veteran reported that he experiences flare-ups of his spine disability every 2-3 weeks and lasting 1-2 days that that will decrease his ability to bend.  However, there was no objective evidence on examination of painful motion and there was no additional functional limitation noted following repetitive use of his spine.  

At the April 2014 VA examination, the Veteran reported that he does not experience flare-ups that affect the function of his lumbar spine.  Repetitive use testing revealed no additional limitation of motion, however, less movement than normal and pain on movement was noted.  The April 2014 VA examiner noted localized tenderness of the soft tissue of the thoracolumbar spine in the L4-5 right paraspinal area.   

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran asserts that his service-connected degenerative disc disease of the thoracolumbar spine has worsened.  The Veteran reported at the April 2014 VA examination that he experiences pain for several days after repetitive bending or lifting activity.  There is no dispute that the Veteran is competent to report symptoms of limitation of motion and pain, and the Board finds these complaints credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds the December 2010 and April 2014 VA examination reports are entitled to greater probative weight than the unsupported opinion of the Veteran.  These reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To the extent the Veteran contends a worsening of his service-connected degenerative disc disease of the thoracolumbar spine, his contentions are contradicted by the findings from the December 2010 and April 2014 VA examination reports.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).


ORDER

Entitlement to an increased rating in excess of 10 percent for thoracolumbar degenerative disc disease is denied.

REMAND

In December 2013, the Board remanded the claim for entitlement to service connection for a right shoulder disability in order to obtain the Veteran's service records from November 1983 to October 1987.  Service records containing a September 1987 Separation examination were obtained in January 2104.   

Additionally, the Board directed the AOJ to obtain a VA examination to determine the etiology of any right shoulder disability the Veteran may have.  At a VA examination dated April 2014, the examiner noted a review of the evidence of record and acknowledged the Veteran's report of treatment for a right shoulder injury in 1986.  The examiner opined that there was no evidence of a right shoulder condition for the period of his service from November 1983 to October 1987.

However, the Board notes that a September 1987 separation examination contains a notation that the Veteran's upper extremities were abnormal.  The Separation examiner noted for the upper extremities "mild abduction crepitus shoulders bilaterally". 

As currently drafted, the VA examination dated April 2014 is based on a factual inaccuracy.  The Board therefore concludes that the examination is not adequate for adjudication purposes.  Based on the above, the Board finds that there has not been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the AOJ.

2. Then, the RO should obtain an additional opinion from the April 2014 VA examiner to determine the nature and likely etiology of the Veteran's right shoulder disability.  

The Veteran's claims folder must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  

IF the April 2014 VA examiner is unavailable, schedule the Veteran for an additional examination.

The VA examiner is asked to note their review of the September 1987 separation examination.  Specifically, the examiner is asked to consider and comment on the September 1987 separation examination in combination with their April 2014 summary of the evidence of record.

The examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right shoulder disability had causal origins in service or is otherwise related to the Veteran's active duty service.

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


